Citation Nr: 0110160	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected psychoneurosis, currently rated as 30 
percent disabling.

2.  Entitlement to special monthly pension on account of 
being in need of aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision rendered 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits on appeal. A notice of disagreement (NOD) was 
received in May 1999, and a statement of the case (SOC) was 
issued in July 1999.  The veteran testified at a personal 
hearing at the RO in September 1999, and the transcript of 
that hearing constituted a timely substantive appeal (SA).  


FINDING OF FACT

The veteran's service-connected disability described for 
rating purposes as psychoneurosis is manifested by sleep 
disturbance, nightmares, panic attacks, anxiety, and 
depressed mood, is productive of occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 30 percent for service-connected psychoneurosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.125-4.130, 
Diagnostic Codes 9400, 9440 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000 with regard to the increased rating 
issue.  The record includes the veteran's service medical 
records (SMRs), several VA examination reports dated in March 
1999 and March 2000 (all of which the Board finds to be 
adequate for the purposes of evaluating the issues on 
appeal), private medical records for the period April 1999 to 
March 2000, as well as the September 1999 RO hearing 
transcript and the veteran's variously dated written 
statements.  No additional pertinent evidence has been 
identified by the veteran.  Therefore, the Board finds that 
the record as it stands is complete and adequate for 
appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal. The Board concludes that the discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Increased Rating for Psychoneurosis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a December 1944 rating decision, the veteran was 
initially granted service connection for psychoneurosis and 
assigned a 30 percent disability rating, which has remained 
in effect ever since.  

The pertinent medical evidence includes a March 1999 VA 
psychiatric examination report, which notes that the veteran 
reported he had not been seen by a counselor or for 
psychotherapy for about 10 years prior to the examination.  
The veteran complained of being melancholy and lonely, and of 
suffering from broken sleep and nightmares.  The veteran also 
complained of occasional auditory and visual hallucinations, 
and bouts of anxiety.  Objectively, the veteran was oriented 
to person, place, and time.  His level of abstraction and 
insight appeared appropriate, and his speech was not 
pressured.  The diagnosis included the following:  anxiety 
disorder, not otherwise specified; and a global assessment of 
functioning score (GAF) of 70 to 75, based on the fact that 
the veteran interacted in a very pleasant manner and appeared 
to express understanding of the questions, and also appeared 
to over-endorse symptomatology.  The examiner opined that the 
symptomatology described and displayed only have a mild 
impact on social and occupational functioning.

A March 2000 VA psychiatric examination report recounts the 
relevant history and complaints of panic attacks and 
nightmares.  The veteran reported that he gets along well 
with others.  The examiner commented that the veteran 
appeared intelligent.  The examiner further opined that the 
veteran's GAF is normally be between 60 or 70, but his 
occasional panic attacks could temporarily reduce his GAF 
into the 50s or 60s.  It was noted that apart from his 
physical disabilities, he is functioning fairly well, 
affable, and people get along with him and accept him.  The 
diagnostic impression was mild dysthymia and mild post-
traumatic stress disorder.

The veteran's psychoneurosis is rated under 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9440 which provide that a 30 
percent disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

After a review of the relevant medical evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 30 percent.  Although 
the medical record reveals that the veteran claims to suffer 
from symptoms of sleep disturbance, nightmares, panic 
attacks, anxiety, and depressed mood, he was otherwise 
observed to communicate and interact normally and 
appropriately, without disturbance of thought process or 
displays of abnormal behavior.  While the veteran reported 
auditory and visual hallucinations, this symptomatology does 
not appear to be otherwise supported by the evidence.  
Medical examiners have described his demeanor as pleasant, 
and by his own admission he gets along very well with other 
people and enjoys interacting and receiving respect from 
them.  Overall, the veteran was characterized functioning 
fairly well, his psychoneurosis has been described as causing 
only mild impairment.  His GAF was noted to fall between 60 
and 75.  According to the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (hereinafter "DSM-IV"), 
a GAF of 61-70 indicates "[s]ome mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  In the Board's judgment, the clear 
preponderance of the evidence is against a finding that his 
symptomatology more nearly approximates the criteria for a 
rating in excess of the current 30 percent.  

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), but finds that the must be 
denied as a state of equipoise of the positive evidence and 
the negative evidence does not exist to permit a favorable 
resolution of the present on the psychoneurosis issue.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for disability described for rating purposes as 
psychoneurosis is not warranted.  To this extent, the appeal 
is denied.


REMAND

The Board notes that the veteran was afforded a VA 
housebound/aid and attendance medical examination in March 
1999.  However, the record shows that he was subsequently 
hospitalized in December 1999 and January 2000 for treatment 
in connection with a number of disorders.  At a VA 
examination in March 2000, the veteran reported that he lived 
with a friend who helped with caring for him.  It would 
appear that the veteran's medical condition may have 
deteriorated somewhat from March 1999.  The Board believes 
that an additional VA housebound/aid and attendance medical 
examination is advisable in order to allow for equitable 
review of the veteran's special monthly pension claim.  


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all necessary action to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  The RO's efforts in this regard 
should include obtaining all pertinent VA 
and private medical records not already 
in the claims file. 

2.  The veteran should be scheduled for a 
special VA housebound/aid and attendance 
examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should report all examination findings in 
keeping with the regulatory criteria for 
entitlement to special monthly pension on 
the basis of being housebound, or in need 
of the regular aid and attendance of 
another person.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  If the claim remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to obtain additional 
development of the medical evidence to allow for equitable 
review of the veteran's appeal.  The veteran and his 


representative have the right to submit additional evidence 
and argument in support of the matter or matters addressed by 
the Board in this remand. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

